Citation Nr: 0109737	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than May 13, 1996, 
for an award of a 100 percent rating for post-traumatic 
stress disorder to include atypical psychosis and bipolar 
disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970, and from July 1978 to October 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.

The appeal was docketed at the Board in 2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In addition to the reason (bearing on the need for a 
Supplemental Statement of the Case to be issued the veteran) 
set forth below, and because the M&ROC has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it may be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).   

The Board observes that although a Statement of the Case was 
mailed to the veteran in March 3000, it did not reflect 
advisement to the veteran of the pertinent law and 
regulation, as contained in 38 U.S.C.A. § 5110 (West 1991) 
and 38 C.F.R. § 3.400 (2000), bearing on determination of the 
effective date to be assigned in conjunction with an award of 
increased disability compensation.  The Board is, therefore, 
of the opinion that a Supplemental Statement of the Case 
(SSOC) containing such advisement must be mailed to the 
veteran before any necessary further appellate action ensues.  
Further development to facilitate the accomplishment of the 
same is, therefore, specified below.

Accordingly, this case is REMANDED for the following:

The veteran and his representative should 
be provided with a SSOC which contains 
advisement of the pertinent law and 
regulation (as contained in 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400) bearing on 
determination of the effective date to be 
assigned in conjunction with an award of 
increased disability compensation.  The 
SSOC should also contain reference to 
documentation that notification and 
development action required by the VCAA is 
complete.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





